Title: To Thomas Jefferson from Daniel L. Hylton, 15 May 1805
From: Hylton, Daniel L.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond Virginia May 15th. 1805
                  
                  Having engag’d a Mill Wright to build me a Mill on McCombs patent plan, of which I presume a Model is lodg’d in the Archives of the general Government, & being apprehensive the undertaker is not thoroughly acquainted with the principles of it obliges me to lay myself under the disagreeable necessity of making application to a friend to endeavour to procure the plan for me. I have no acquaintance at the federal City I can venture to take that liberty with of doing me such a favour, indeed it is painful to me to ask this of you, as I well know your time is so much occupied with governmental business to render any personal attention, but if there is any mechanic with you, that can draw an accurate plan, I shall consider it an obligation confer’d on me if you will be so good as to have it done, for which I will with pleasure reimburse any expenses attending it, on knowing the amot., the favour will be thankfully acknowledged by 
                  Your Friend & Servt
                  
                     Danl L Hylton 
                     
                  
                  
                     PS will you be good enough to give me your private opinion of its operation, & whether it takes much more water than an Overshot Mill—
                     
                     
                  
               